334 N.W.2d 741 (1983)
John F. EDGE and Ronald Friedman, Appellees,
v.
David George HARSHA, Mrs. David George Harsha, Baxter Feed Center, Inc., and the Unknown Heirs, Assignees, Representatives, or Successors of Them, Appellants.
No. 67891.
Supreme Court of Iowa.
June 15, 1983.
Frank G. Wieslander, P.C., Altoona, for appellants.
Bruce J. Nuzum of Matthias, Tyler, Nuzum & Feuerhelm, Newton, for appellees.
Considered by UHLENHOPP, P.J., and HARRIS, McCORMICK, LARSON, and CARTER, JJ.
HARRIS, Justice.
Can a district court discharge a judgment lien against real estate when the judgment debtor furnishes a supersedeas bond pending appeal? We think the court holds no such power and hence reverse an order purporting to do so.
In May of 1976 defendant Harsha filed a lawsuit against the State Savings Bank and J.G. Edge (individually and as an officer of the bank). The merits of the original suit are not important here. After a jury trial a sizable judgment was entered against Edge and the bank and it was duly recorded in the county clerk's judgment lien index. Edge and the bank appealed to this court and filed a corporate supersedeas bond to prevent Harsha from executing on the judgment pending appeal. We have yet to consider the appeal in the original case.
Plaintiffs here are the son and son-in-law of J.G. Edge. The two present plaintiffs claim they are the equitable owners of real estate in Jasper County even though legal title is held by J.G. Edge. They assert J.G. Edge conveyed the property to them but retained title "in order to facilitate financing." Plaintiffs contend the personal judgment entered in the first action against J.G. Edge should not constitute a lien against this real estate. They argue that a corporate supersedeas bond, filed by J.G. Edge, fully secured the defendant's judgment.
Because of the posting of the supersedeas bond the trial court determined defendants were "fully protected by [the] corporate surety supersedeas bond ..." and ordered the judgment lien lifted from the property. We granted an interlocutory appeal from that ruling. We are not now faced with the underlying merits of the case (whether J.G. Edge holds the land as trustee) but only with the propriety of the order lifting the judgment lien.
The parties present arguments on the adequacy of the protection of the supersedeas bond. The plaintiffs point out that *742 the defendants, if successful on appeal, can look to the assets of the corporate surety, J.G. Edge, and the bank. Plaintiffs also point out that defendants may ask the clerk to review the bond's sufficiency under Iowa R.App. P. 8. Defendants argue that the corporate surety might go bankrupt or might decline to pay for any number of reasons. Defendants express concern that a judgment debtor, after posting a supersedeas bond, might be able to part with his assets.
The trial court took the view that a corporate surety was better than a personal one and that the filing of the bond was therefore sufficient to discharge the lien as a matter of law. This view, and the arguments of the parties, both overlook the differing purposes of a judgment lien and supersedeas bond.
Judgment liens are provided by Iowa Code sections 624.23 and 624.24 (1981). Supersedeas bonds are governed by Iowa R.App. P. 7, 8, and 9. A supersedeas bond is a method of keeping creditors at bay to maintain the status quo until an appeal is decided. See 2 A. Vestal and P. Willson, Iowa Practice, § 57.05 at 419 (1974) ("The purpose of a supersedeas bond is to maintain the status quo"); 83 C.J.S. Supersedeas § 1 at 890 (1953) ("It is technically a writ to suspend the execution of a judgment"). It does not work to deprive a judgment of its force, only to withhold moving upon the judgment debtor. E.g., 83 C.J.S. Supersedeas § 8 at 896-97. See Lutz v. Darbyshire, 297 N.W.2d 349, 352 (Iowa 1980) ("In Iowa an appellee may invoke judicial power to enforce a decree while its correctness is being appealed, unless a supersedeas bond is filed").
We hold the trial court was without power to order discharge of the judgment lien.
REVERSED AND REMANDED.